Dissenting Opinion by
Mr. Justice Elkin :
Counsel on both sides agree that if the authorized loan of $8,600,000 be declared invalid, the loan of $12,900,000 to be voted on at the special election called for the purpose is within the borrowing capacity of the city. The loan voted on in November, 1913; was based upon the assessment for that year, but subsequently the assessment for 1914 was completed, and this assessment very largely increased the borrowing, capacity of the city. We *313must accept these as established facts under the pleadings, and therefore the question of the borrowing capacity of the city is not in this case. It is objected, however, that the public notice given by advertisement as the law requires did not correctly state the indebtedness of the city and that an election held under a defective notice would be invalid. The notice is said to be defective because it contained, as an item of municipal indebtedness, the authorized loan of $8,600,000, and deducted from this municipal indebtedness $6,382,842, the balance of the debt of the city assumed by the school district. This simply stated the facts as they were at the time the notice was published, and the city authorities were bound to give the facts as they existed. The voters could not have been misled as to the borrowing capacity of the city by anything contained in the notice, because if for any reason loans authorized, should subsequently be declared invalid, or if they should never be negotiated, the city would have a larger borrowing capacity, and as the borrowing capacity increased, the danger of exceeding the constitutional limit would grow less.
The published notice charged the city with the loan of $8,600,000.00 authorized by vote of the electors last November, and claimed a deduction of $6,382,842.88, the balance of the debt assumed by the school district; but even when these items are adjusted in accordance with the present decision of this court, the figures on their face show an increase in the borrowing capacity of the city of $2,217,157.12 more than was claimed in the notice which is now condemned on the ground that it does not meet the legal requirements. When the loan of $8,600,000.00 was stricken down, and the city was charged with the item of $6,382,824.88 without any deduction, its borrowing capacity was ample to sustain the loan of $12,900,-000.00 to be voted on at the special election. The primary purpose of publishing the notice is to give the voters the facts as they are so that they may know what the indebtedness is and what borrowing capacity the city *314has within the constitutional limit. The notice as published met these requirements by giving the facts as they existed at the time, and nothing more could be required reasonably. To my mind the objection to the published notice is too technical to be convincing.
In addition it may be suggested that the question of the borrowing capacity of the city, involving the deduction of the indebtedness assumed by the school district, was passed upon by Court of Common Pleas No. 4, in Philadelphia v. Walton, 22 Pa. D. R. 301, wherein it was held by the learned president judge of that court, prior to the election in November, 1913, that the indebtedness asstimed by the school district should be deducted from the municipal indebtedness, and if so, even under the old assessment the city had a borrowing capacity sufficient to authorize the loan. No appeal was taken from that judgment and the city authorities were bound to respect that decision in all subsequent proceedings, or at least until the law was otherwise declared by an appellate court. The election notice followed in every particular the law as declared at the time it was published, and since the notice gave the facts just as they were, and nothing contained therein could possibly have misled the voters as to the power of the city to authorize the loan within the constitutional limit, I cannot agree that the election should be enjoined on the sole ground of a defective published notice.
In this case I would also sustain the position of the learned city solicitor and dismiss the bill.